Case 1:19-cv-02582-DLI-SMG Document 39 Filed 12/23/20 Page 1 of 1 PagelD #: 221

THE LAW OFFICES OF MARTIN E. RESTITUYO, P.C.
1325 Avenue of the Americas, 28'" Floor, New York, New York 10019

Martin E. Restituyo

Tel: 212-729-7900

Fax: 212-729-7490

restituyo@restituyolaw.com
December 23, 2020

VIA ECF Filing

Honorable Steven M. Gold
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Encarnacion v. BMC Builder Corp, et al.
Index No.: 19-cv-2582 (DLI)(SMG)

Dear Judge Gold:

Pursuant to a Mediation Conference held on October 15, 2020 the parties herein submit
this joint letter to explain their position with regard to above captioned matter. This matter has
been resolved. The parties are in the midst of wrapping up and finishing the necessary
documentation. Upon completion, we will file with the Court in hopes of a final resolution in this
matter.

We thank Your Honor for your patience and attention to this matter.

Respectfully submitte

 
 

= ;
Martin E-Res ayo/Es
The Law Offices of Martin E. Restituyo, P.C.
1325 Avenue of the Americas, 28" Fl

New York, NY 10019

Attorney for Defendants
